DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a limb connector device, classified in A01G17/04.
II. Claims 8-16, drawn to method of narrowing a gap between two limbs of a plant, classified in A01G17/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as for propping a limb off the ground.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adrienne Love on 1/26/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 8-16.  s 1-7 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 objected to because of the following informalities:  change “comprises a portion of aperture” to –comprises a portion of the aperture--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200472367 Y1; hereinafter Kim Hong-min.
Regarding claim 12 Kim Hong-min teaches:
A method of narrowing a gap between a first limb and a second limb of a plant, wherein said method allows a user to secure said at least two limbs together. (See Fig. 8); [0001]
Said method comprising the steps of: providing a connector device having: a first member having a first hook at a first end, extending to a first connector at a second end. (See Fig. 1 #2, 5);[0018]
A second member, having a second hook at a first end, extending to a second connector at a second end. (See Fig. 1 #13, 14, 16); [0018]
Identifying said gap between said first limb and said second limb. (Note the gap between limbs in Fig. 8)
Attaching said first hook of said first member to said first limb by placing said first hook around said first limb, such that said first connector extends toward said second limb. (See Fig. 8 #2); [0022]
Attaching said second hook of said second member to said second limb by placing said second hook around said second limb, such that said second (See Fig. 8 #13); [0022]
Connecting said first connector to said second connector, thereby connecting said first member to said second member; and adjusting said first member and said second member such that there is a set distance between said first and second hook that corresponds to a desired distance between said first limb and said second limb thereby reducing said gap between said first limb and said second limb. (See Fig. 6 #2, 13, 14, 16); [0015]
Regarding claims 15-16 Kim Hong-min, as shown above, discloses all of the limitations of claim 12. Kim Hong-min further teaches:
Further comprising the step of adjusting said first hook to face said second hook such that said first hook and said second hook are facing the same direction when connected. (See Fig. 4 #2, 13); [0019]
Further comprising the step of adjusting said first hook and said second hook to face in opposite directions when connected. (See Fig. 6 #2, 13); [0019-0020]
The claimed method steps have been anticipated in the normal operation of the device cited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Hong-min in view of Tobias; Marc W.  US 5277042 A; hereinafter Tobias).
Regarding claim 8 Kim Hong-Min teaches:
A method of narrowing a gap between at least two limbs of a plant, wherein said method allows a user to secure said at least two limbs together. (See Fig. 8); [0001]
Said method comprising the steps of: providing a connector device having: a first member, having a first hook at a first end, extending to a receptacle at a second end. (See Fig. 1 #2, 5);[0018]
Wherein said receptacle has an aperture, having a central axis. (See Fig. 7 #6, 7 with central axis line); [0012]
Wherein said central axis of said aperture is unobstructed by said first hook. (See Fig. 7 #6, 7); [0012]
A second member, having a second hook at a first end. (See Fig. 1 #13, 14, 16); [0018]
Identifying a gap between a first limb and a second limb. (Note the gap between limbs in Fig. 8)
Attaching said first hook of said first member to said first limb by placing said first hook around said first limb. (See Fig. 8 #2); [0022]
Attaching said second hook of said second member to said second limb by placing said second hook around said second limb. (See Fig. 8 #13); [0022]
Adjusting said first member and said second member such that there is a set distance between said first and second hook that corresponds to a desired distance between said first limb and said second limb thereby reducing said gap between said first limb and said second limb. (See Fig. 6 #2, 13); [0019-0020]
Kim Hong-Min does not teach. Tobias teaches:
Wherein said receptacle has an aperture, having a central axis and a tongue. (See Fig. 2 #14, 64, Ref A); (Col. 6, lines 30-41)
A second member, having a second hook at a first end, extending to a strip at a second end having a length of threading with a series of teeth. (See Fig. 1 #18, 38, 44); (Col. 6, lines 17-23)
Configuring said aperture of said receptacle and said threading to face one another; easing said strip into said aperture of said receptacle such that said teeth of said threading engages with said tongue of said aperture, thereby connecting said first member to said second member. (See Fig. 4 #12, 14, 44, 64); (Col. 7, lines 27-36)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the receptacle and strip of the second member of Kim Hong-Min to include the Tobias in order to gain the advantages of improving adjustability of the device, since “zip tie” fastening connections are well known, and as stated in the instant disclosure (page 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim Hong-Min in view of Tobias, further in view of Wen-Yin; Wu (US 5099664 A; hereinafter Wen-Yin).
Regarding claim 9 Kim Hong-Min, in view of Tobias, as shown above, discloses all of the limitations of claim 8. Kim Hong-Min in view of Tobias does not explicitly teach. Wen-Yin teaches:
Wherein said step of providing a connector device, further comprises said series of teeth being raised linear bumps with a curved side and a straight wall side. (See Fig. 2 #3, 31)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the teeth of Kim Hong-Min in view of Tobias, to include the bump shape of Wen-Yin in order to gain the advantages of improving the locking engagement, and since such a modification would have been obvious to one of ordinary skill within the art as an obvious change in shape.
Regarding claims 10-11 Kim Hong-min, in view of Tobias, as shown above, discloses all of the limitations of claim 8. Kim Hong-min further teaches:
Further comprising the step of adjusting said first hook to face said second hook such that said first hook and said second hook are facing the same direction when connected. (See Fig. 4 #2, 13); [0019]
Further comprising the step of adjusting said first hook and said second hook to face in opposite directions when connected. (See Fig. 6 #2, 13); [0019-0020]
Regarding claims 13-14 Kim Hong-min, in view of Tobias, as shown above, discloses all of the limitations of claim 12. Kim Hong-min further teaches: 
Wherein said receptacle has an aperture, having a central axis. (See Fig. 7 #6, 7 with central axis line); [0012]
Wherein said central axis of said aperture is unobstructed by said first hook. (See Fig. 7 #6, 7); [0012]
Kim Hong-Min does not teach. Tobias further teaches:
Wherein said receptacle has an aperture, having a central axis and a tongue. (See Fig. 2 #14, 64, Ref A); (Col. 6, lines 30-41)
A second member, having a second hook at a first end, extending to a strip at a second end having a length of threading with a series of teeth. (See Fig. 1 #18, 38, 44); (Col. 6, lines 17-23)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the receptacle and strip of the second member of Kim Hong-Min to include the connection of Tobias in order to gain the advantages of improving adjustability of the device, since “zip tie” fastening connections are well known, and as stated in the instant disclosure (page 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to adjustable hooks for connection.
Hubbel; T.J. (US 0477939 A)
Messler; G.F. (US 0992514 A)
Fletcher; W. (US 1051208 A)
GEORGE BOSMAJIAN (US 1389932 A)
JUNE JACK W (US 3040477 A)
KITTY ZAIDENER (US 3245239 A)
Wu; Jinn F. (US 4935047 A)
Chen; Shih-Yu (US 5131245 A)
Mastronardi; Ester (S 7152367 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRITTANY A LOWERY/Examiner, Art Unit 3644             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644